Citation Nr: 1828959	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  09-47 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to November 30, 2009, and 20 percent thereafter for degenerative joint disease (DJD) at L5-S1 with traumatic arthritis of the L3 vertebrae.

2. Entitlement to an increased initial rating for intervertebral disc syndrome (IVDS) of the right lower extremity evaluated as 10 percent from August 2, 2005, and 40 percent from December 17, 2015.

3. Entitlement to an increased initial rating for IVDS of the left lower extremity evaluated as 10 percent from August 2, 2005.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran, T.T., and M.F.


ATTORNEY FOR THE BOARD

A. Norwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1971. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an October 2014 Travel Board hearing, a transcript of which is of record.

The case was remanded in July 2015, September 2016, and May 2017 for additional development and re-adjudication, and there has been substantial, if not full, compliance with the remand directives. See D'Aries v. Peake, 22 Vet. App. 97 (2008). That development has been completed and the Veteran's case has been returned to the Board for further appellate consideration.

The September 2016 Board decision denied the claim for compensation under 38 U.S.C. § 1151 for residuals of a stroke. Therefore, this issue is not before the Board.


FINDINGS OF FACT

1. From July 6, 2001, the Veteran's DJD at L5-S1 with traumatic arthritis of the L3 vertebrae manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.

2. From November 30, 2009, the Veteran's DJD at L5-S1 with traumatic arthritis of the L3 vertebrae manifested by forward flexion of the thoracolumbar greater than 30 degrees but not greater than 60 degrees; combined range of motion not greater than 120 degrees; and IVDS with no incapacitating episodes during the past 12 months.

3. From July 6, 2001, the Veteran's IVDS of the right and left lower extremity did not manifest as even mild incomplete paralysis of the sciatic nerve. 

4. From August 2, 2005, the Veteran's IVDS of the right lower extremity manifested by no more than mild incomplete paralysis of the sciatic nerve.

5. The Veteran's IVDS of the right lower extremity manifested by moderate incomplete paralysis of the sciatic nerve, effective December 17, 2015.

6. The Veteran's IVDS of the right lower extremity manifested by severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, effective June 20, 2017.

7. From August 2, 2005, the Veteran's IVDS of the left lower extremity manifested by no more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for DJD at L5-S1 with traumatic arthritis of the L3 vertebrae from July 6, 2001 have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5242 (2017).

2. The criteria for an initial rating in excess of 20 percent for DJD at L5-S1 with traumatic arthritis of the L3 vertebrae from November 30, 2009 have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Code 5242.

3. The criteria for initial separate compensable ratings for IVDS of the right and left lower extremities, effective July 6, 2001, have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

4. The criteria for an initial rating greater than 10 percent for IVDS of the right lower extremity, effective August 2, 2005, have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

5. The criteria for an initial rating greater than 40 percent for IVDS of the right lower extremity, effective December 17, 2015, have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

6. The criteria for an initial rating of 60 percent, but not greater, for IVDS of the right lower extremity, effective June 20, 2017, have been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

6. The criteria for an initial rating in excess of 10 percent for IVDS of the left lower extremity from August 2, 2005 have not been met. 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Ratings Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse. 38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination. Such inquiry was not to be limited to muscles or nerves. These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011). Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment. Id.   

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. 
§ 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). Specifically, the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

According to Diagnostic Code 5242, Degenerative arthritis of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height. A 20 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait; or, abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis. A 40 percent rating will be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating will be assigned for unfavorable ankylosis of the entire spine. Id.

Diagnostic Code 5243 provides that IVDS (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017). 

Under Diagnostic Code 5243, a 10 percent rating is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician. Id.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. 38 C.F.R. § 4.124a. Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, Diagnostic Code 8520. A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy. An 80 percent rating is warranted with complete paralysis of the sciatic nerve. Id.  

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration. Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology. 38 C.F.R. § 4.124a.

III. Higher disability rating for the service-connected thoracolumbar spine condition under the General Rating Formula for Diseases and Injuries of the Spine

The Veteran asserts that a higher disability rating is warranted for the service-connected DJD at L5-S1 with traumatic arthritis of the L3 vertebrae. By way of history, a February 2008 rating decision assigned a 10 percent rating for the thoracolumbar spine condition under Diagnostic Code 5242, effective January 4, 2005. An October 2009 Decision Review Officer (DRO) decision granted an earlier effective date for service connection for the thoracolumbar spine under Diagnostic Code 5242, effective July 6, 2001. A March 2017 rating decision assigned a 20 percent rating for the thoracolumbar spine condition under Diagnostic Code 5242 from November 30, 2009. 

VA treatment records from 2003 to 2005 indicate that the Veteran received treatment and diagnoses for a thoracolumbar spine condition. VA medical records from January and August 2005 specifically indicate that the Veteran had lumbosacral spine pain, but also normal range of motion with rotation, forward flexion, extension and lateral bending. 

In September 2006, a physical examination showed lumbosacral spine pain. The Veteran had a normal gait and normal range of motion with rotation, but abnormal flexion to 40 degrees, extension to 30 degrees, and lateral bending to 20 degrees. 

A September 2007 VA examination showed forward flexion to 75 degrees with pain, rotation to 45 degrees bilaterally, extension to 25 degrees with pain, left lateral flexion to 32 degrees, and right lateral flexion to 20 degrees. The Veteran had an antalgic gait, but no limitation of motion or functional impairment during flare ups, just pain and numbness particularly in his right lower extremity.

A September 2009 VA examination showed forward flexion to 70 degrees, left and right rotation to 40 degrees bilaterally, extension to 20 degrees, left and right lateral flexion to 30 degrees. The Veteran had pain following repetitive motion, but no additional limitations after three repetitions of range of motion. He had no guarding, spasm, atrophy, tenderness, weakness, or abnormal gait or spinal contour.

A December 2015 VA examiner diagnosed the Veteran with IVDS and wedge compression fracture of L1 and L2. The Veteran reported that he had no flare ups. He had forward flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right lateral rotation of to 30 degrees, and left lateral rotation to 30 degrees. The Veteran had no pain with weight-bearing, as well as no ankyloses or incapacitating episodes. He was able to perform repetitive use testing with at least three repetitions with no loss of function or range or motion afterward. The Veteran also had no guarding or muscle spasm.

A May 2016 Disability Benefits Questionnaire (DBQ) of the thoracolumbar spine showed forward flexion to 40 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees. The Veteran was able to perform repetitive use testing with at least three repetitions, but had pain and weakness that caused loss of function and range of motion after three repetitions. The Veteran had no pain with weight bearing, no guarding or muscle spasm, but he had localized tenderness that resulted in abnormal gait or spine contour. The Veteran had no incapacitating episodes because of IVDS and no ankylosis. 

An October 2016 VA examination diagnosed DJD of L5-S1 with traumatic arthritis L3 vertebrae, wedge compression fracture of the L2, and IVDS. The examination showed the following range of motion measurements: forward flexion to 55 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 30 degrees. Repetitive motion testing did not result in additional functional limitations, but pain was noted with motion testing. There was no evidence of pain with weight bearing or ankylosis noted. The Veteran had guarding, which did not result in abnormal gait or abnormal spinal contour. The Veteran also reported no bowel or bladder changes. He had no incapacitating episodes because of IVDS.

In a June 2017 VA examination, the Veteran's forward flexion was to 50 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees. He was able to perform repetitive use testing with at least three repetitions and no additional loss of function or range of motion afterward. The Veteran had no pain with weight bearing, ankyloses, guarding, or muscle spasm. He also had no incapacitating episodes as a result of IVDS. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of higher disability evaluations in excess of 10 percent and 20 percent for the time period from July 6, 2001 and from November 30, 2009, respectively, under Diagnostic Code 5242. The weight of the competent and credible evidence establishes that a preponderance of the evidence is against a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait; or, abnormal spinal contour, such as scoliosis, reversed lordosis or abnormal kyphosis prior to November 30, 2009. There is also no evidence of favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less from November 30, 2009. 

The rating criteria take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation. 68 Fed. Reg. 51454-5 (Aug. 27, 2003). In any event, as discussed below, additional functional limitation warranting a higher rating has not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). The May 2016 DBQ shows that the range of motion of the thoracolumbar spine was additionally limited after repetitive motion and the Veteran was additionally limited to forward flexion of the thoracolumbar spine at less than 30 degrees due to pain and weakness. However, the Veteran's muscle strength was normal and he had no muscle atrophy. In addition, the October 2016 and June 2017 VA examinations do not document additional loss of function or range of motion after repetitive-use testing. Thus, the Board finds the functional loss manifested by pain and weakness on movement and additional limited motion after repetitive testing is contemplated in the 20 percent rating. Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted. 

In summary, the assignment of disability ratings in excess of 10 percent and 20 percent from July 6, 2001 and from November 30, 2009, respectively, for the service-connected thoracolumbar spine disability are not warranted under Diagnostic Code 5242. The claims for a higher initial rating are denied.

IV. Higher Disability Rating for the Thoracolumbar Spine Disability under Diagnostic Code 5243, IVDS

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation for the service-connected DJD at L5-S1 with traumatic arthritis of the L3 vertebrae under Diagnostic Code 5243. The evidence does not establish that the service-connected thoracolumbar spine disability was manifested by any incapacitating episodes at all, nonetheless any such episodes having a total duration of at least one week but less than two weeks during the past 12 months. There is no evidence of physician prescribed bed rest or incapacitation for this time period. Thus, the Board finds that a disability evaluation for the thoracolumbar spine disability is not warranted under Diagnostic Code 5243. 38 C.F.R. § 4.71a, Diagnostic Code 5243.

As discussed earlier, IVDS, Diagnostic Code 5243, will be evaluated under the General Rating Formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. If the IVDS is rated under the General Rating Formula for Spine Injuries and Diseases, any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, will be evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

In the present case, in light of the disability ratings assigned to the IVDS of the right lower extremity and the left lower extremity, which is discussed in detail below, rating the service-connected thoracolumbar spine disability under Diagnostic Code 5242 with separate ratings for IVDS of each lower extremity is more advantageous to the Veteran.

V. Higher Disability Rating for IVDS of the Left and Right Lower Extremities

The Board has also considered whether higher ratings are warranted for the service-connected IVDS of the right and left lower extremities under Diagnostic Code 8520 when rated separately. 

As stated previously, an October 2009 DRO decision granted an earlier effective date for service connection for the thoracolumbar spine under Diagnostic Code 5242, effective July 6, 2001. The DRO also granted separate initial ratings of 10 percent for IVDS of the right and left lower extremities under Diagnostic Code 8520, effective August 2, 2005. Service connection for these conditions was established as related to the service-connected thoracolumbar spine disability. A March 2017 rating decision increased the initial rating to 40 percent for IVDS of the right lower extremity under Diagnostic Code 8520, effective December 17, 2015.

A January 2002 electrodiagnostic study showed no evidence of lumbar spine radiculopathy. However, the Veteran was diagnosed with sensory peripheral neuropathy in the bilateral lower extremities. 

A June 2004 VA pain clinic note indicates that the Veteran reported that he had undergone an MRI of the lumbar spine in March 2004 that showed degenerative changes, as well as an EMG that was negative for radiculopathy. The Veteran reported that his back pain occasionally radiated down his right leg to the knee. The Veteran had normal motor strength of the right and left leg and no neuropathic signs of the lower extremities were noted on physical examination. 

In September 2004, the Veteran underwent a normal electrodiagnostic study that showed no evidence suggestive of radiculopathy or sensory or motor peripheral neuropathy except for mild reinnervation shown by polyphasic activity in the right tibialis anterior. The Veteran's lumbosacral paraspinal muscles were unable to be tested due to a recent epidural steroid injection he had undergone. 

In August 2005, the Veteran reported worsening pain radiating down his right lower limb. He reported that his right leg occasionally felt weaker than his left leg. On physical examination, the Veteran had decreased sensation of the lower extremities, but no neuropathic signs were noted. The Veteran was diagnosed with thoracic/lumbar radiculopathy. 

In September 2006, the Veteran reported a history of right lumbar radiculopathy, which had been stable. He reported no worsening sensory/motor deficits and no bowel/bladder incontinence. October 2006 VA treatment notes indicate that the Veteran had back pain and right leg neuropathic pain on physical examination. 

In November 2006, the Veteran was diagnosed with lumbar/thoracic radiculopathy. He had a normal gait, as well as normal sensation of the lower extremities. In March 2007, the Veteran was diagnosed with lumbar/thoracic radiculopathy. He was noted as ambulating with a cane.  

A September 2007 VA examination showed that the Veteran had pain and numbness in his right lower extremity during flare-ups. His gait was noted as antalgic due to limp on the right leg from radiculopathy and a mild residual from a left-sided stroke. However, the Veteran had 5/5 muscle strength testing with excellent effort. 

A September 2009 VA examination showed decreased sensation to light touch and mild weakness of the sciatic nerve of both legs. The Veteran was diagnosed with bilateral peripheral radiculopathy. He had neuralgia, but no paralysis or neuritis.

A June 2010 VA examination showed that the Veteran had normal motor function of the lower extremities, but the Veteran showed neuralgia of the bilateral sciatic nerves and sensory dysfunction. The examiner diagnosed the Veteran with IVDS that involved the sciatic nerve. The examiner noted that the Veteran had a wide based gait with a cane and decreased range of motion of the lumbar spine.

A December 2015 examination noted bilateral L5 radiculopathy affecting the sciatic nerve. The examiner noted moderately severe incomplete paralysis of the sciatic nerve. The Veteran had decreased sensation of the right leg but normal sensation of the left leg. The Veteran had pain and numbness of the lower extremities, more prominently of the right leg. He had no paresthesias and/or dysesthesias or numbness of the left leg, but experienced these symptoms moderately on the right leg. He used a cane regularly. He had no other neurologic abnormalities or findings related to his thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).

The May 2016 DBQ for peripheral neuropathy indicated moderately severe incomplete paralysis of the sciatic nerve of the right lower extremity and moderate incomplete paralysis of the sciatic nerve of the left lower extremity. The Veteran had no neurologic abnormalities, related to his thoracolumbar spine condition.

The October 2016 VA examiner noted that a June 2015 EMG was abnormal as it showed electrodiagnostic evidence of right lumbosacral radiculopathy affecting the L5 nerve roots. The examiner noted mild and moderate incomplete paralysis of the left and right lower extremity, respectively. The Veteran reported that he had no bowel or bladder changes. The Veteran had decreased sensation of the right leg and normal sensation of the left leg.

In a June 2017 VA examination, the Veteran had mild radiculopathy and incomplete paralysis of the left leg and severe radiculopathy and paralysis of the right leg. The Veteran had no muscle atrophy or neurologic abnormalities or findings. However, the Veteran used a AFO brace constantly for right foot drop/weakness, as well as a cane on a regular basis for stability due to radiculopathy of the right leg. 

From July 6, 2001, the Board finds that separate compensable ratings are not warranted for IVDS of the left and right lower extremities under Diagnostic Code 8520. The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). However, in the present case, the medical evidence indicates that there was no evidence of neuropathic signs of the lower extremities until August 2, 2005, when the Veteran was diagnosed with thoracic/lumbar radiculopathy.  

A higher evaluation of 20 percent is not warranted for IVDS of each lower extremity from August 2, 2005. Based on a review of the record, a preponderance of the evidence is against a finding of moderate incomplete paralysis of the sciatic nerve of either lower extremity. Although the May 2016 DBQ for peripheral neuropathy showed moderate incomplete paralysis of the sciatic nerve of the left lower extremity, the December 2015 VA examination showed normal sensation of the left leg and no paresthesias and/or dysesthesias or numbness of the left leg. In addition, subsequent VA examinations in October 2016 and June 2017 showed mild incomplete paralysis of the sciatic nerve of the left lower extremity. Thus, the Board finds that a preponderance of the evidence supports finding that the Veteran's IVDS of the left lower extremity more closely approximates a rating of 10 percent under Diagnostic Code 8520 from August 2, 2005. Increase in symptoms of the right lower extremity approximating moderate are not shown until the December 2015 VA examination. Therefore, a preponderance of the evidence is against an evaluation greater than 10 percent prior thereto.

The medical evidence supports finding that a higher evaluation of 20 percent is warranted for IVDS of the right lower extremity, effective December 17, 2015. During the December 2015 VA examination, the Veteran showed decreased sensation and moderate radiculopathy of the right leg. Thus, the Board finds that a 20 percent rating under Diagnostic Code 8520 is warranted from December 17, 2015.

The Board also finds that a higher evaluation of 60 percent is warranted for IVDS of the right lower extremity, effective June 20, 2017. Although the June 2017 VA examination showed no evidence of marked muscular atrophy, the examination identified severe right leg radiculopathy and paralysis with right foot drop/weakness. The Veteran also had difficulty maintaining stability due to right leg radiculopathy. The Board notes that although the Veteran used a brace for right foot drop/weakness, there is no evidence of no active movement possible of muscles below the knee or weakened or lost flexion of the knee. Thus, resolving all doubt in the Veteran's favor, the Board finds that, as of June 20, 2017, the Veteran's IVDS of the right lower extremity more closely approximates a rating of 60 percent under Diagnostic Code 8520.

In sum, the Board finds that the disability picture due to IVDS of the right and left lower extremities does not even approximate mild incomplete paralysis of the sciatic nerve and, thus, separate compensable ratings under Diagnostic Code 8520 are not warranted from July 6, 2001. 

The Board finds that the disability picture due to IVDS of the right lower extremity more closely approximates moderate incomplete paralysis of the sciatic nerve and a 20 percent rating under Diagnostic Code 8520 is warranted effective December 17, 2005. The disability picture due to IVDS of the right lower extremity more closely approximates severe incomplete paralysis of the sciatic nerve with marked muscular atrophy and a 60 percent rating under Diagnostic Code 8520 is warranted effective June 20, 2017.

In addition, the disability picture due to IVDS of the left lower extremity more closely approximates mild incomplete paralysis of the sciatic nerve and a rating higher than 10 percent rating under Diagnostic Code 8520 is not warranted from August 2, 2005.


ORDER

Entitlement to an initial rating in excess of 10 percent for DJD at L5-S1 with traumatic arthritis of the L3 vertebrae from July 6, 2001 is denied. 

Entitlement to an initial rating in excess of 20 percent for DJD at L5-S1 with traumatic arthritis of the L3 vertebrae from November 30, 2009 is denied. 

Entitlement to separate initial compensable ratings for IVDS of the right and left lower extremity from July 6, 2001 is denied. 

Entitlement to an initial rating in excess of 10 percent for IVDS of the right lower extremity from August 2, 2005 is denied.

Entitlement to an initial rating in excess of 20 percent for IVDS of the right lower extremity from December 17, 2015 is denied.

Entitlement to an initial rating of 60 percent, but not greater, for IVDS of the right lower extremity from June 20, 2017 is granted.

Entitlement to an initial rating in excess of 10 percent for IVDS of the left lower extremity from August 2, 2005 is denied.



____________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


